PER CURIAM.
This is an appeal from the denial of a motion to vacate the dismissal of plaintiffs’ action for want of prosecution. The action was brought on January 9, 1959, for personal injuries allegedly occurring on September 21, 1957. By order of Chief Judge Ryan on the Review Calendar Call dated December 20, 1960, the action was to be dismissed if a note of issue was not filed within six months. No action having been taken by plaintiffs, the order of dismissal was entered on June 28, 1961. Sixteen months later, *542on October 22, 1962, a motion was made to vacate the dismissal which was denied.
Appellants claim that their failure to take any action was due to the serious illness of their attorney resulting in his death during July of 1962. Their motion must be read as coming clearly within subdivision (1) of Rule 60(b), Fed.R.Civ.Pro., providing for relief from judgment in cases of “[Mjistake, inadvertence, surprise, or excusable neglect.” As such, the motion made over one year after judgment was untimely. When the grounds for relief fall within subdivisions (1), (2) or (3) of Rule 60(b), the Court is restricted by the one-year limitation and cannot grant relief under subdivision (6) which allows motions to be made within a reasonable time. Klapprott v. United States, 335 U.S. 601, 69 S.Ct. 384, 93 L.Ed. 266, modified, 336 U.S. 942, 69 S.Ct. 384, 93 L.Ed. 1099 (1949); United States v. Karahalias, 205 F.2d 331 (2d Cir. 1953); 7 Moore, Federal Practice J[ 60.27(1) (2d ed. 1955).
Affirmed.